Citation Nr: 1215531	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a migraine headache disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to a total disability evaluation for compensation based on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In a May 2007 rating decision, the RO declined to reopen the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and a migraine headache disorder, denied service connection for a cervical spine disorder, and denied entitlement to a total disability evaluation for compensation based on individual unemployability (TDIU).  The Veteran submitted a notice of disagreement, and a statement of the case was issued in May 2008.  The Veteran perfected his appeal in June 2008.

In a statement received by the RO in March 2012, the Veteran requested a videoconference hearing before the Board.  The claims file does not show that the Veteran has withdrawn his request, or that a hearing has been scheduled.  Therefore, a remand is necessary so that the Veteran may be afforded an opportunity to present testimony before the Board during a videoconference hearing concerning his claims on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(e) (2011).

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a videoconference hearing at the RO before the Board, according to the date of his request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


